IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00434-CV

MICHAEL A. PEREZ AND ELIZABETH A. PEREZ,
                                       Appellants
v.

BOBBY FELDER D/B/A F&W ELECTRIC,
                                                            Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 12-001846-CV-361


                  ORDER ON MOTION FOR REHEARING


      On April 25, 2013, this Court dismissed this appeal for want of prosecution.

Appellants subsequently filed a motion for rehearing, stating, “We did not intend for or

purposely allow for this case to be dismissed. Our hopes were to have it resolved

amicably without further costs and much more time spent. We will proceed with

paying the clerk’s office for our record to be submitted to this court.” This Court has

since received the clerk’s record in this appeal. Accordingly, we grant Appellants’
motion for rehearing and reinstate their appeal. The opinion and judgment issued on

April 25, 2013, are withdrawn.

        Appellants’ brief is due within thirty days after the date of this order.



                                           PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 18, 2013
Do not publish




Perez v. Felder                                                                     Page 2